Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 05/11/2021 and 5/28/2021, have been fully considered and are persuasive. The finality of the previous office action has been withdrawn.

Allowable Subject Matter
Claims 1, 2, and 5 - 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1, 14, and 16, the prior art of record, alone or in combination does not teach, suggest, or render obvious, at least to the skilled artisan, the instant invention, specifically “the substrate is a plate member which is formed from a polyimide, which has flexibility, and which has a thickness of 12 to 25 um” and “wherein the fusion layer is a thermoplastic polyimide layer having a thickness of 3 to 12 um”.

Claims 2, 5 - 13, 15, and 17 - 20 which depend from one of claim 1, claim 14, or claim 16 are likewise allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Keramet-Amircola whose telephone number is 571-272-4323. The examiner can normally be reached Mon - Fri: 9:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Macchiarolo can be reached at 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA or CANADA) or 571-272-1000.




/MOHAMMED KERAMET-AMIRCOLAI/		/Eric S. McCall/
Examiner, Art Unit 2856				Primary Examiner, Art Unit 2856